    Case 16-50681-grs         Doc 74     Filed 10/25/19 Entered 10/25/19 16:52:20              Desc Main
                                         Document      Page 1 of 2
                         UNITED STATES BANKRUPTCY COURT
                          EASTERN DISTRICT OF KENTUCKY
                                LEXINGTON DIVISION


IN RE: Shawn Cornelius O'Brien
       Christine Lynn O'Brien                                       Case Number:      16-50681
       DEBTORS


                                                  ORDER
         The chapter 13 trustee having filed a motion to request information from the debtors regarding

payment of a debtor refund, and the court being sufficiently advised, IT IS ORDERED:

         Within 30 days from the date of this order, the debtors, by counsel, should file a response stating

whether the trustee should send the refund:

         •   To both debtors jointly, and mailed to the address for Debtor #1;

         •   To both debtors jointly, and mailed to the address for Debtor #2;

         •   To Debtor #1 only;

         •   To Debtor #2 only; or

         •   Half to Debtor #1 and half to Debtor #2.

         If a response is not timely filed, the trustee is authorized to pay the refund to the Court's Registry

Fund on behalf of the debtors jointly.

         Responses are not required to be set for hearing.

         The trustee shall serve this order concurrently with the motion and shall file a certificate of

service.

Copies to:
       Case 16-50681-grs          Doc 74      Filed 10/25/19 Entered 10/25/19 16:52:20      Desc Main
                                              Document      Page 2 of 2
              Shawn Cornelius O'Brien
              4006 River Road
              Cincinnati, OH 45204


              Christine Lynn O'Brien
              561 Rose Hill Road
              Carlisle, KY 40311

              CANUPP, BRIAN T.
              Served Electronically Via ECF




___________________________________________________________________________________________
The affixing of this Court's electronic seal below is proof this document has been signed by the Judge and
electronically entered by the Clerk in the official record of this case.


                                                          Signed By:
                                                          Gregory R. Schaaf
                                                          Bankruptcy Judge
                                                          Dated: Friday, October 25, 2019
                                                          (tnw)
